 Case: 1:19-cv-00039-SNLJ Doc. #: 33 Filed: 08/07/19 Page: 1 of 4 PageID #: 191



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

ENCO SYSTEMS, INC.,                       )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )       Case No. 1:19-cv-00039-SNLJ
                                          )
DaVINCIA, LLC,                            )
                                          )
       Defendant.                         )

                DAVINCIA, LLC’S RESPONSE TO ENCO’S NOTICE
                  OF SUPPLEMENTAL AUTHORITY (DKT. 32)

       Enco’s notice of supplemental authority is procedurally improper, but in any event

the authority that Enco cites has little, if any, bearing on DaVincia’s pending motion to

dismiss.

       First, Enco styles its submission as “supplemental authority,” but it is not. The

Carrum case that Enco submits to the Court issued on April 22, 2019—nearly two months

before Enco filed its opposition brief on June 17, 2019 (Dkt. 27). Whether strategically or

by lack of diligence, Enco failed to cite Carrum when it could have and should have done

so. Enco’s attempt to backfill the record should be denied.

       Second, the persuasive value of the Carrum decision is minimal at best. It is not

binding authority, but rather an interlocutory order from another district court. It makes no

attempt to, and cannot, overturn or set aside the numerous binding Federal Circuit opinions

that DaVincia cited in support of its motion and that speak directly to the question of the

validity of the asserted Enco patent under 35 U.S.C. §101.



                                              1
 Case: 1:19-cv-00039-SNLJ Doc. #: 33 Filed: 08/07/19 Page: 2 of 4 PageID #: 192



       Third, Carrum is distinguishable.          Enco’s patent claims are directed to the

unpatentable abstract idea of replacing a human stenographer with a general purpose

computer running off-the-shelf software in an otherwise conventional captioning system.

The Carrum patents are remarkably different. They relate to adaptive cruise control

systems for vehicles that meaningfully implement lateral acceleration sensors in an

otherwise unconventional way. Dkt. 32-1 at 1, 2, 7. One of the claims, for example, recites

the steps of “measuring a lateral acceleration from a lateral acceleration sensor,” “detecting

a change in a vehicle lateral acceleration,” “determining whether the vehicle is in a turn

based on the detected change in the vehicle lateral acceleration,” and “reducing the vehicle

speed according to [a] determination that the vehicle is in [a] turn and the detected change

in the vehicle lateral acceleration.” Id. at 2. Far from a general purpose computer running

known software to speed up a mental process, this system, although it may operate as an

“alternative method” to what humans could do, was not unpatentable because it is directed

to “a tangible system…with observable real-world impact.” Id. at 7.

       Finally, if anything, since the briefing on DaVincia’s motion to dismiss concluded,

the law has advanced in DaVincia’s favor. In its opposition brief, Enco criticized the

Federal Circuit’s decision in ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed.

Cir. 2019), calling it “uniformly condemned by the patent bar” and unlikely to “survive

further review.” (Dkt. 27 at 14-15.) However, on July 23, 2019, the Federal Circuit denied

ChargePoint’s petition for panel rehearing and rehearing en banc.




                                              2
 Case: 1:19-cv-00039-SNLJ Doc. #: 33 Filed: 08/07/19 Page: 3 of 4 PageID #: 193



                                    Respectfully submitted,


August 7, 2019                      /s/ Dennis J. Abdelnour # 6292242IL
                                    J. Michael Huget #P39150MI
                                    HONIGMAN LLP
                                    315 East Eisenhower Parkway, Suite 100
                                    Ann Arbor, MI 48108
                                    Tel: (734) 418-4254
                                    mhuget@honigman.com

                                    Dennis J. Abdelnour, #6292242IL
                                    HONIGMAN LLP
                                    155 North Wacker Drive, Suite 3100
                                    Chicago, IL 60606
                                    Tel: (312) 701-9348
                                    dabdelnour@honigman.com

                                    Attorneys for Defendant DaVincia, LLC




                                       3
 Case: 1:19-cv-00039-SNLJ Doc. #: 33 Filed: 08/07/19 Page: 4 of 4 PageID #: 194



                            CERTIFICATE OF SERVICE

       The undersigned certifies that on this 7th day of August, 2019, a true and correct

copy of the foregoing was filed with the Court using the CM/ECF system and service upon

all participants in the case who are CM/ECF users will be accomplished by the operation

of that system.


                                                /s/ Dennis J. Abdelnour




                                           4
